ORDER
The trial court having entered its order on 20 February 2002 and given the extraordinary nature of this civil action, in the exercise of this Court’s supervisory authority under Article IV of the Constitution *280of North Carolina and to expedite decision in the public interest and in the interest of the orderly administration of justice, the Court, pursuant to Appellate Rule 2, for the purposes set forth below, hereby suspends application of the North Carolina Rules of Appellate Procedure, and orders the following:
1. Defendants’ Notice of Appeal, if any, shall be filed in the North Carolina Supreme Court on or before 5 March 2002, and subject to defendants’ filing such notice, the schedule set forth in items 2 through 5 herein shall be followed.
2. The settled Record on Appeal shall be filed on or before 12 March 2002.
3. Defendant-appellants’ brief shall be filed on or before 21 March 2002.
4. Plaintiff-appellees’ brief shall be filed on or before 28 March 2002.
5. The case shall be set for oral argument at a special session to be held at 9:30 a.m., 4 April 2002, in the North Carolina Supreme Court.
By order of the Court in Conference, this the 26th day of February, 2002.
Butterfield, J. For the Court